 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           2:18-CV-02904-TLN-KJN
12                  Plaintiff,
                                                         APPLICATION AND ORDER FOR
13          v.                                           PUBLICATION
14   REAL PROPERTY LOCATED 501 WEST
     WALKER LANDING ROAD, WALNUT
15   GROVE, CALIFORNIA, SACRAMENTO
     COUNTY, APN: 142-0110-007-0000,
16   INCLUDING ALL APPURTENANCES
     AND IMPROVEMENTS THERETO,
17
     2015 CADILLAC XTS SEDAN, VIN:
18   2G61U5S32F9196425, NO CALIFORNIA
     LICENSE NUMBER, and
19
     APPROXIMATELY $3,000.00 IN U.S.
20   CURRENCY,
21                  Defendants.
22

23          The United States of America applies for an order of publication as follows:
24          1.      Rule G(4) of the Supplemental Rules for Admiralty or Maritime Claims and Asset
25 Forfeiture Actions (hereafter “Supplemental Rules”) provides that the United States shall cause public
26 notice of the action to be given in a newspaper of general circulation or on the official internet

27 government forfeiture site;

28
                                                          1
29                                                                                 Application and Order for Publication


30
 1          2.      Local Rule 171, Eastern District of California, provides that the Court shall designate by

 2 order the appropriate newspaper or other vehicle for publication;

 3          3.      The defendant real property is located in the city of Walnut Grove, in Sacramento County,

 4 California. The defendant 2015 Cadillac XTS Sedan and defendant Approximately $3,000.00 in U.S.

 5 Currency were seized in the city of Walnut Grove, in Sacramento County, California.

 6          4.      The United States proposes that publication be made as follows:

 7                  a.      One publication;

 8                  b.      Thirty (30) consecutive days;

 9                  c.      On the official internet government forfeiture site www.forfeiture.gov;

10                  d.      The publication is to include the following:

11                          (1)     The Court and case number of the action;

12                          (2)     The date of the seizure/posting;

13                          (3)     The identity and/or description of the property seized/posted;

14                          (4)     The name and address of the attorney for the United States;

15                          (5)     A statement that claims of persons entitled to possession or claiming an

16 interest pursuant to Supplemental Rule G(5) must be filed with the Court and served on the attorney for

17 the United States no later than 60 days after the first day of publication on the official internet

18 government forfeiture site; and

19 ///
20 ///

21 ///

22 ///

23 ///

24 ///

25 ///
26 ///

27 ///

28 ///
                                                            2
29                                                                                   Application and Order for Publication


30
 1                        (6)     A statement that answers to the Complaint or a motion under Rule 12 of the

 2 Federal Rules of Civil Procedure (“Fed. R. Civ. P.”) must be filed and served within 21 days after the

 3 filing of the claims and, in the absence thereof, default may be entered and condemnation ordered.

 4 Dated: 11/1/2018                                     McGREGOR W. SCOTT
                                                        United States Attorney
 5
                                                 By:    /s/ Kevin C. Khasigian
 6                                                      KEVIN C. KHASIGIAN
                                                        Assistant U.S. Attorney
 7

 8                                                  ORDER
 9          IT IS SO ORDERED.
10 Dated: November 8, 2018

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                        3
29                                                                               Application and Order for Publication


30
